Quealy, J., dissenting: I must agree with Judge Tannenwald. In this case, the petitioner did not make an unrestricted sale of the property for $2.4 million. The sale was conditional on a leaseback of the property at a rental which was predicated on the sales price, irrespective of value. This was coupled with an option whereby the petitioner might buy back the property at a price which reflected the amortization of the sales price on account of the payment of the rentals. As a part of the consideration, petitioner thus reserved or received a leasehold interest and a favorable option to buy back the property. All things considered, it cannot be said that the petitioner sold the property at a loss.